EXHIBIT 10.100.2
SECOND LEASE AMENDMENT
THIS SECOND LEASE AMENDMENT (“Amendment”) is executed as of this 30th day of
November, 2010, by and between 4300 VENTURE 34910 LLC, a Delaware limited
liability company (“Landlord”), and eTAILDIRECT LLC, an Ohio limited liability
company (“Tenant”).
Background:
A. Landlord and Tenant entered into a certain Industrial Lease — Net dated as of
October 1, 2007 (the “Initial Lease”), as amended by that certain First Lease
Amendment dated September 29, 2009 (the “First Amendment”), whereby Tenant
leased from Landlord and Landlord leased to Tenant certain premises and future
premises consisting of approximately 606,270 square feet of first floor space
plus approximately 120,000 square feet of basement space, all located in
Building 3 of the Columbus International Aircenter (the “Building”), located in
the City of Columbus, County of Franklin, State of Ohio;
B. Landlord and Tenant desire to amend the Lease to, among other things, provide
for Tenant’s early possession and improvement of a portion of the future
premises.
NOW, THEREFORE, in consideration of the foregoing premises, the mutual covenants
herein contained and each act performed hereunder by the parties, Landlord and
Tenant hereby agree that the Initial Lease is amended as follows:
1. Delivery of the Studio Space. The “Studio Space” shall mean that certain
approximately 8,073 square feet as shown on Exhibit A-2 hereto and incorporated
herein. The Studio Space is currently a part of the future Leased Premises under
the Lease. The Delivery Date for the Studio Space shall be as of December 1,
2010, and Landlord shall deliver the Studio Space on such date in accordance
with Section 1.2 of the Lease; provided however, Tenant shall not have a
remeasurement right with respect to the Studio Space. Upon delivery, the Studio
Space shall be a part of the Leased Premises for all purposes under the Lease.
The later of the date Landlord so delivers the Studio Space and December 1, 2010
shall be the “Effective Date”.
2. Revised Delivery Schedule for Expansions of the Leased Premises; Revised
Annual Rent.

  (a)   As of the Effective Date, the table set forth in Section 1.2 is hereby
deleted and restated:

                  Date of Delivery by   Approx. Square     Approx. Total Square
  Landlord   Footage Delivered     Footage  
October 1, 2007
    265,000       265,000  
September 1, 2010
    79,270       344,270  
December 1, 2010
    8,073       352,343  
September 1, 2011
    191,927       544,270  
September 1, 2012
    62,000       606,270  
September 1, 2014
    120,000       726,270  

 

 



--------------------------------------------------------------------------------



 



  (b)   As of the Effective Date, the table set forth in Section 1.6(b) is
hereby deleted and restated:

                                                                               
              Monthly       Total 1st     1st Floor             Bsm’t          
  Install’ts of   Period   Floor SF     $/SF/yr     Bsm’t SF     $/SF/yr    
Annual Rent     Annual Rent  
2/01/2008 to 12/31/2008
    265,000     $ 2.25                     $ 596,250.00     $ 49,687.50  
1/01/2009 to 8/31/2010
    265,000     $ 2.10                     $ 556,500.00     $ 46,375.00  
9/01/2010 to 11/30/2010
    344,270     $ 2.00                     $ 688,540.00     $ 57,378.33  
12/01/10 to 8/31/2011
    352,343     $ 2.00                     $ 704,686.00 *   $ 58,723.83  
9/01/2011 to 8/31/2012
    544,270     $ 2.00                     $ 1,088,540.00     $ 90,711.67  
9/01/2012 to 8/31/2013
    606,270     $ 2.00                     $ 1,212,540.00     $ 101,045.00  
9/01/2013 to 8/31/2014
    606,270     $ 2.00                     $ 1,212,540.00     $ 101,045.00  
9/01/2014 to 8/31/2015
    606,270     $ 2.00       120,000     $ 0.30     $ 1,248,540.00     $
104,045.00  
9/01/2015 to 8/31/2016
    606,270     $ 2.00       120,000     $ 0.35     $ 1,254,540.00     $
104,545.00  
9/01/2016 to 9/30/2017
    606,270     $ 2.00       120,000     $ 0.40     $ 1,260,540.00     $
105,045.00  
First Option Term (5yrs.)
    606,270     $ 2.40       120,000     $ 0.50     $ 1,515,048.00     $
126,254.00  
Second Option Term (5 yrs.)
    606,270     $ 2.70       120,000     $ 0.50     $ 1,696,929.00     $
141,410.75  

      *   annualized number based on less than a full calendar year

3. Tenant’s Work; Landlord’s Approval. Tenant shall build out the Studio Space
in full compliance with Section 9.4 of the Lease (Alterations) and in accordance
with the plans and specifications approved by Landlord. Landlord confirms that
it has approved the DSW Photo Studio Interior Alterations dated October 8, 2010
prepared by Ford & Associates Architects. At Tenant’s cost, Tenant shall furnish
all fixturing and other improvements needed for Tenant’s use. Landlord shall
have no obligation to perform improvements to the Studio Space nor any
obligation to contribute to or reimburse expenses relating to the improvements
in the Studio Space.
4. Purpose. Section 1.6(a) of the Initial Lease is hereby deleted in its
entirety and restated:

  (a)   Purpose (See Section 3.1): The Leased Premises shall be used only for
warehouse, distribution, photo studio and offices related to the foregoing, and
any other use shall require Landlord’s prior consent, which consent shall not be
unreasonably withheld, conditioned or delayed.

5. Representations and Warranties.
(a) Tenant represents and warrants to Landlord as follows: (i) The execution,
delivery and performance of this Amendment will not result in any breach of, or
constitute any default under, any agreement or other instrument to which Tenant
is a party or by which Tenant might be bound; (ii) The execution, delivery and
performance by Tenant of this Amendment have been duly authorized by Tenant, and
there are no third party consents required for Tenant to enter into this
Amendment or to perform its obligations hereunder; and (iii) The person
executing this Amendment on behalf of Tenant represents and warrants that such
person is duly authorized to act on behalf of Tenant in executing this
Amendment, and that this Amendment constitutes a valid and legally binding
obligation of Amendment enforceable against Tenant in accordance with its terms.

 

 



--------------------------------------------------------------------------------



 



(b) Landlord hereby represents and warrants to Tenant as follows: (i) The
execution, delivery and performance of this Amendment will not result in any
breach of, or constitute any default under, any agreement or other instrument to
which Landlord is a party or by which Landlord or the Leased Premises might be
bound and will not result in the imposition of any lien or encumbrance against
the Leased Premises or the Lease; (ii) The execution, delivery and performance
by Landlord of this Amendment have been duly authorized by Landlord, and all
third party consents required for this Amendment have been obtained by Landlord,
specifically including but not limited to the consent and approval of Landlord’s
mortgage lender, if any; and (iii) The person executing this Amendment on behalf
of Landlord represents and warrants that such person is duly authorized to act
on behalf of Landlord in executing this Amendment, and that this Amendment
constitutes a valid and legally binding obligation of Landlord enforceable
against Landlord in accordance with its terms.
6. Incorporation of Background. The above Background paragraphs are hereby
incorporated into this Amendment as if fully set forth herein.
7. Definitions; Definition of Lease. Except as otherwise provided herein, the
capitalized terms used in this Amendment shall have the definitions set forth in
the Initial Lease. As used in the Initial Lease and herein, “Lease” shall mean
the Initial Lease and First Lease Amendment as modified by and together with
this Amendment.
8. Entire Agreement. The Lease, as amended by this Amendment, constitutes the
entire agreement between Landlord and Tenant regarding the Lease and the subject
matter contained herein and supersedes any and all prior and/or contemporaneous
oral or written negotiations, agreements or understandings.
9. Lease Ratification. The Lease, as modified herein, is in full force and
effect, and the parties hereby ratify the same. The Lease and this Amendment
shall be binding upon the parties and their respective successors and assigns.
To the extent the terms and conditions of the Lease conflict with or are
inconsistent with this Amendment, the terms and conditions of this Amendment
shall control.
10. Counterparts. This Amendment may be executed in counterparts, each of which
shall be deemed a part of an original and all of which together shall constitute
one agreement. Signature pages may be detached from the counterparts and
attached to a single copy of this Amendment to form one document.
11. DSW’s Consent to Amendment; Ratification of Guaranty. DSW Inc. has, and
assumes, no obligations, liabilities or responsibilities under this Lease,
except that DSW Inc. delivered to Landlord a Guaranty dated as of October 1,
2008 under which DSW Inc. guaranteed the performance of Tenant under the Initial
Lease. DSW Inc. delivered the Guaranty as an inducement to Landlord to enter
into the Initial Lease. DSW Inc. hereby consents to this Amendment, and DSW Inc.
hereby affirms and ratifies the Guaranty as to Tenant’s performance under the
Lease, as modified by this Amendment.
[signatures appear on the following page]

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have caused this Second Lease Amendment to be
executed on the day and year first written above.

                                          LANDLORD:
4300 VENTURE 34910 LLC,
a Delaware limited liability company    
 
                                            By:   4300 EAST FIFTH AVENUE LLC,  
              an Ohio limited liability company,
its Member    
 
                                                By:   JUBILEE-AIRCENTER, L.L.C.,
                    a Delaware limited liability company,
its Managing Member    
 
                                                    By:   JUBILEE LIMITED
PARTNERSHIP,                         an Ohio limited partnership,
its Managing Member    
 
                                                        By:   SCHOTTENSTEIN
PROFESSIONAL                             ASSET MANAGEMENT CORPORATION,
a Delaware corporation,
its General Partner    
 
                                                            By:   /s/ Jay
Schottenstein                                      
 
                          Print Name:   Jay Schottenstein    
 
                          Title:   President & Chairman    

            TENANT:
eTAILDIRECT LLC
an Ohio limited liability company
      By:   /s/ William Jordan         Print Name:   William Jordan       
Title:   EVP     

[acknowledgments appear on the following pages]

 

 



--------------------------------------------------------------------------------



 



DSW Inc., an Ohio corporation, joins in this Amendment solely for purpose of
paragraph 11 of this Amendment, and for no other purpose. Except for the
obligations of DSW Inc. expressly set forth in paragraph 11 of this Amendment,
DSW Inc. has, and assumes, no obligations, liabilities or responsibilities under
this Amendment. Subject to the foregoing:

            DSW INC., an Ohio corporation
      By:   /s/ William Jordan         Print Name:   William Jordan       
Title:   EVP     

 

 